                     Case 2:19-mj-01961-PLD Document 3 Filed 09/12/19 Page 1 of 1


AO 9 1 (Rev. 01/09) Criminal Compl aint


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Western District of Pennsylvania

                   United States of America                            )
                                 V.                                    )
                     ORFORD FREEMAN                                    )        Case No. 19-1961
                                                                       )        UNDER SEAL
                                                                       )
                             Defendant


                                                        CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
                                      between August of20 18 and Apri l of20 19
          On or about the date of _ _ _ _ _ in the co unty of                       Erie            in the       Western      District of
   Pennsylvania           , the defendant violated ___1_§__ U. S. C.       §§371 and 2312   ,   an offense described as follows:

Count 1: 18 U.S.C. Section 371 (conspiracy) from in or around August of 2018 to April of 2019
Count 2: 18 U.S .C. Section 2312 (interstate transportation of stolen motor vehicles ) August of 2018




          This criminal complaint is based on these facts:
See attached .




        ~ Continued on the attached sheet.




                                                                                                     Printed name and title

Sworn to before me and signed in my presence.


Date:             09/12/2019


City and state :                          Pittsburgh , PA                         Patricia L. Dodge , United States Magistrate Judge
                                                                                                     Printed name and title
